Exhibit 10.1

September 10, 2015

Pace Holdings Corp.

301 Commerce St., Suite 3300

Fort Worth, TX 76102

 

Re: Initial Public Offering

Gentlemen:

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into or
proposed to be entered into by and between Pace Holdings Corp., a Cayman Islands
exempted company (the “Company”), and Deutsche Bank Securities Inc. and
Citigroup Global Markets Inc., as the underwriters (the “Underwriters”),
relating to an underwritten initial public offering (the “Public Offering”), of
46,000,000 of the Company’s units (including up to 6,000,000 units that may be
purchased to cover over-allotments, if any) (the “Units”), each comprised of one
Class A ordinary share of the Company, par value $0.0001 per share (the
“Ordinary Shares”), and one warrant (each, a “Warrant”). Each Warrant entitles
the holder thereof to purchase one-third of one Ordinary Share at a price of one
third of $11.50 per share, subject to adjustment. The Units shall be sold in the
Public Offering pursuant to a registration statement on Form S-1 and prospectus
(the “Prospectus”) filed by the Company with the Securities and Exchange
Commission (the “Commission”) and the Company shall apply to have the Units
listed on the Nasdaq Capital Market. Certain capitalized terms used herein are
defined in paragraph 11 hereof.

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, TPACE Sponsor Corp., a Cayman Islands exempted company (the
“Sponsor”), and the undersigned individuals, each of whom is a director or
member of the Company’s management team (each, an “Insider” and collectively,
the “Insiders”), hereby agrees with the Company as follows:

1. The Sponsor and each Insider agrees that if the Company seeks shareholder
approval of a proposed Business Combination, then in connection with such
proposed Business Combination, it or he shall (i) vote any shares owned by it or
him in favor of any proposed Business Combination and (ii) not redeem any
Ordinary Shares owned by it or him in connection with such shareholder approval.

2. The Sponsor and each Insider hereby agrees that in the event that the Company
fails to consummate a Business Combination within 24 months from the closing of
the Public Offering, or such later period approved by the Company’s shareholders
in accordance with the Company’s amended and restated memorandum and articles of
association, the Sponsor and each Insider shall take all reasonable steps to
cause the Company to (i) cease all operations except for the purpose of winding
up, (ii) as promptly as reasonably possible but not more than 10 business days
thereafter, subject to lawfully available funds therefor, redeem 100% of the
Ordinary Shares sold as part of the Units in the Public Offering (the “Offering
Shares”), at a per-share price,



--------------------------------------------------------------------------------

payable in cash, equal to the aggregate amount then on deposit in the Trust
Account, including interest (which interest shall be net of taxes payable and
less up to $50,000 of interest to pay dissolution expenses), divided by the
number of then outstanding public shares, which redemption will completely
extinguish all Public Shareholders’ rights as shareholders (including the right
to receive further liquidation distributions, if any), subject to applicable
law, and (iii) as promptly as reasonably possible following such redemption,
subject to the approval of the Company’s remaining shareholders and the
Company’s board of directors, dissolve and liquidate, subject in each case to
the Company’s obligations under Cayman Islands law to provide for claims of
creditors and other requirements of applicable law. The Sponsor and each Insider
agrees to not propose any amendment to the Company’s amended and restated
memorandum and articles of association that would affect the substance or timing
of the Company’s obligation to redeem 100% of the Offering Shares if the Company
does not complete a Business Combination within 24 months from the closing of
the Public Offering, unless the Company provides its public shareholders with
the opportunity to redeem their Ordinary Shares upon approval of any such
amendment at a per-share price, payable in cash, equal to the aggregate amount
then on deposit in the Trust Account, including interest (which interest shall
be net of taxes payable), divided by the number of then outstanding public
shares.

The Sponsor and each Insider acknowledges that it or he has no right, title,
interest or claim of any kind in or to any monies held in the Trust Account or
any other asset of the Company as a result of any liquidation of the Company
with respect to the Founder Shares held by it. The Sponsor and each Insider
hereby further waives, with respect to any Ordinary Shares held by it or him, if
any, any redemption rights it or he may have in connection with the consummation
of a Business Combination, including, without limitation, any such rights
available in the context of a shareholder vote to approve such Business
Combination or in the context of a tender offer made by the Company to purchase
Ordinary Shares (although the Sponsor and the Insiders shall be entitled to
redemption and liquidation rights with respect to any Ordinary Shares it or they
hold if the Company fails to consummate a Business Combination within 24 months
from the date of the closing of the Public Offering).

3. Notwithstanding the provisions set forth in paragraphs 7(a) and (b) below,
during the period commencing on the effective date of the Underwriting Agreement
and ending 180 days after such date, the Sponsor and each Insider shall not,
without the prior written consent of Deutsche Bank Securities Inc. and Citigroup
Global Markets Inc., (i) sell, offer to sell, contract or agree to sell,
hypothecate, pledge, grant any option to purchase or otherwise dispose of or
agree to dispose of, directly or indirectly, or establish or increase a put
equivalent position or liquidate or decrease a call equivalent position within
the meaning of Section 16 of the Securities Exchange Act of 1934, as amended,
and the rules and regulations of the Commission promulgated thereunder, with
respect to any Units, Ordinary Shares, Warrants or any securities convertible
into, or exercisable, or exchangeable for, Ordinary Shares owned by it,
(ii) enter into any swap or other arrangement that transfers to another, in
whole or in part, any of the economic consequences of ownership of any Units,
Ordinary Shares, Warrants or any securities convertible into, or exercisable, or
exchangeable for, Ordinary Shares owned by it, whether any such transaction is
to be settled by delivery of such securities, in cash or otherwise, or
(iii) publicly announce any intention to effect any transaction, including the
filing of a registration statement, specified in clause (i) or (ii). Each of the
Insiders and the Sponsor acknowledges and agrees that, prior to the effective
date of any release or waiver, of the restrictions set forth in this paragraph 3

 

2



--------------------------------------------------------------------------------

or paragraph 7 below, the Company shall announce the impending release or waiver
by press release through a major news service at least two business days before
the effective date of the release or waiver. Any release or waiver granted shall
only be effective two business days after the publication date of such press
release. The provisions of this paragraph will not apply if the release or
waiver is effected solely to permit a transfer not for consideration and the
transferee has agreed in writing to be bound by the same terms described in this
Letter Agreement to the extent and for the duration that such terms remain in
effect at the time of the transfer.

4. In the event of the liquidation of the Trust Account, the Sponsor (which for
purposes of clarification shall not extend to any other shareholders, members or
managers of the Sponsor) agrees to indemnify and hold harmless the Company
against any and all loss, liability, claim, damage and expense whatsoever
(including, but not limited to, any and all legal or other expenses reasonably
incurred in investigating, preparing or defending against any litigation,
whether pending or threatened, or any claim whatsoever) to which the Company may
become subject as a result of any claim by (i) any third party for services
rendered or products sold to the Company or (ii) a prospective target business
with which the Company has entered into an acquisition agreement (a “Target”);
provided, however, that such indemnification of the Company by the Sponsor shall
apply only to the extent necessary to ensure that such claims by a third party
for services rendered (other than the Company’s independent public accountants
and the Underwriters) or products sold to the Company or a Target do not reduce
the amount of funds in the Trust Account to below (i) $10.00 per share of the
Offering Shares or (ii) such lesser amount per share of the Offering Shares held
in the Trust Account due to reductions in the value of the trust assets as of
the date of the liquidation of the Trust Account, in each case, net of the
amount of interest earned on the property in the Trust Account which may be
withdrawn to pay taxes, except as to any claims by a third party who executed a
waiver of any and all rights to seek access to the trust account and except as
to any claims under the Company’s indemnity of the Underwriters against certain
liabilities, including liabilities under the Securities Act of 1933, as amended.
In the event that any such executed waiver is deemed to be unenforceable against
such third party, the Sponsor shall not be responsible to the extent of any
liability for such third party claims. The Sponsor shall have the right to
defend against any such claim with counsel of its choice reasonably satisfactory
to the Company if, within 15 days following written receipt of notice of the
claim to the Sponsor, the Sponsor notifies the Company in writing that it shall
undertake such defense.

5. To the extent that the Underwriters do not exercise their over-allotment
option to purchase up to an additional 6,000,000 Ordinary Shares within 45 days
from the date of the Prospectus (and as further described in the Prospectus),
the Sponsor agrees that it shall forfeit, at no cost, a number of Founder Shares
in the aggregate equal to 1,500,000 multiplied by a fraction, (i) the numerator
of which is 6,000,000 minus the number of Ordinary Shares purchased by the
Underwriters upon the exercise of their over-allotment option, and (ii) the
denominator of which is 6,000,000. All references in this Letter Agreement to
shares of the Company being forfeited shall take effect as surrenders for no
consideration of such shares as a matter of Cayman Islands law. The forfeiture
will be adjusted to the extent that the over-allotment option is not exercised
in full by the Underwriters so that the Initial Shareholders will own an
aggregate of 20.0% of the Company’s issued and outstanding shares after the
Public Offering. The Initial Shareholders further agree that to the extent that
the size of the Public Offering is increased or decreased, the Company will
effect a capitalization or share repurchase or redemption, as applicable,

 

3



--------------------------------------------------------------------------------

immediately prior to the consummation of the Public offering in such amount as
to maintain the ownership of the Initial Shareholders prior to the Public
Offering at 20.0% of its issued and outstanding shares upon the consummation of
the Public Offering. In connection with such increase or decrease in the size of
the Public Offering, then (A) the references to 6,000,000 in the numerator and
denominator of the formula in the first sentence of this paragraph shall be
changed to a number equal to 15% of the number of shares included in the Units
issued in the Public Offering and (B) the reference to 1,500,000 in the formula
set forth in the immediately preceding sentence shall be adjusted to such number
of Founder Shares that the Sponsor would have to return to the Company in order
to hold (with all of the Initial Shareholders) an aggregate of 20.0% of the
Company’s issued and outstanding shares after the Public Offering.

6. (a) The Sponsor and each Insider hereby agrees not to participate in the
formation of, or become an officer or director of, any other blank check company
unless the Company has failed to complete a Business Combination within 24
months after the closing of the Public Offering. Such restriction does not
preclude the Sponsor from pursuing limited partnership interests in asset
management companies. For the avoidance of doubt, the Sponsor and each Insider
are allowed to participate in the formation of, or become an officer or director
of, another blank check company upon completion of the Business Combination.

(b) The Sponsor and each Insider hereby agrees and acknowledges that: (i) the
Underwriters and the Company would be irreparably injured in the event of a
breach by such Sponsor or Insider of its or his obligations under paragraphs 1,
2, 3, 4, 5, 6(a), 7(a), 7(b), and 9 of this Letter Agreement (ii) monetary
damages may not be an adequate remedy for such breach and (iii) the
non-breaching party shall be entitled to injunctive relief, in addition to any
other remedy that such party may have in law or in equity, in the event of such
breach.

7. (a) The Sponsor and each Insider agrees that it or he shall not Transfer (as
defined below) any Founder Shares (or Ordinary Shares issuable upon conversion
thereof) until the earlier of (i) one year after the completion of the Company’s
initial Business Combination or earlier if, subsequent to the Business
Combination, (x) the last sale price of the Ordinary Shares equals or exceeds
$12.00 per share (as adjusted for stock splits, stock dividends,
reorganizations, recapitalizations and the like) for any 20 trading days within
any 30-trading day period commencing at least 150 days after the Company’s
initial Business Combination or (y) the date following the completion of the
Company’s initial Business Combination on which the Company completes a
liquidation, merger, stock exchange or other similar transaction that results in
all of the Company’s shareholders having the right to exchange their Ordinary
Shares for cash, securities or other property (the “Founder Shares Lock-up
Period”).

(b) The Sponsor and each Insider agrees that it or he shall not effectuate any
Transfer of Private Placement Warrants or Ordinary Shares issued or issuable
upon the conversion of the Private Placement Warrants, until 30 days after the
completion of a Business Combination (the “Private Placement Warrants Lock-up
Period”, together with the Founder Shares Lock-up Period, the “Lock-up
Periods”).

(c) Notwithstanding the provisions set forth in paragraphs 7(a) and (b),
Transfers of the Founder Shares, Private Placement Warrants and Ordinary Shares
issued or issuable upon the exercise or conversion of the Private Placement
Warrants or the Founder Shares and that are held

 

4



--------------------------------------------------------------------------------

by the Sponsor or its permitted transferees (that have complied with this
paragraph 7(c)), are permitted (a) to the Company’s officers or directors, any
affiliates or family members of any of the Company’s officers or directors, any
members of the Sponsor, or any affiliates of the Sponsor; (b) in the case of an
individual, transfers by gift to a member of the individual’s immediate family,
to a trust, the beneficiary of which is a member of the individual’s immediate
family or an affiliate of such person, or to a charitable organization; (c) in
the case of an individual, transfers by virtue of laws of descent and
distribution upon death of the individual; (d) in the case of an individual,
transfers pursuant to a qualified domestic relations order; (e) transfers by
private sales or transfers made in connection with the consummation of a
Business Combination at prices no greater than the price at which the securities
were originally purchased; (f) transfers in the event of the Company’s
liquidation prior to the completion of an initial Business Combination;
(g) transfers by virtue of the laws of the Cayman Islands or the Sponsor’s
memorandum and articles of association upon dissolution of the Sponsor; and
(h) in the event of the Company’s completion of a liquidation, merger, stock
exchange or other similar transaction which results in all of the Company’s
shareholders having the right to exchange their Ordinary Shares for cash,
securities or other property subsequent to the completion of the Company’s
initial Business Combination; provided, however, that in the case of clauses
(a) through (e), these permitted transferees must enter into a written agreement
agreeing to be bound by the restrictions herein.

8. The Sponsor and each Insider represents and warrants that it or he has never
been suspended or expelled from membership in any securities or commodities
exchange or association or had a securities or commodities license or
registration denied, suspended or revoked. Each Insider’s biographical
information furnished to the Company (including any such information included in
the Prospectus) is true and accurate in all respects and does not omit any
material information with respect to the undersigned’s background. Each
Insider’s questionnaire furnished to the Company is true and accurate in all
respects. Each Insider represents and warrants that: it is not subject to or a
respondent in any legal action for, any injunction, cease-and-desist order or
order or stipulation to desist or refrain from any act or practice relating to
the offering of securities in any jurisdiction; it has never been convicted of,
or pleaded guilty to, any crime (i) involving fraud, (ii) relating to any
financial transaction or handling of funds of another person, or
(iii) pertaining to any dealings in any securities and it is not currently a
defendant in any such criminal proceeding.

9. Except as disclosed in the Prospectus, neither the Sponsor nor any Insider
nor any affiliate of the Sponsor or any Insider, nor any director or officer of
the Company, shall receive from the Company any finder’s fee, reimbursement,
consulting fee, monies in respect of any repayment of a loan or other
compensation prior to, or in connection with any services rendered in order to
effectuate the consummation of the Company’s initial Business Combination
(regardless of the type of transaction that it is), other than the following,
none of which will be made from the proceeds held in the Trust Account prior to
the completion of the initial Business Combination: repayment of a loan and
advances of an aggregate of $200,000 made to the Company by the Sponsor; payment
to an affiliate of the Sponsor for office space, utilities and secretarial
support for a total of $10,000 per month; reimbursement for any reasonable
out-of-pocket expenses related to identifying, investigating and consummating an
initial Business Combination, and repayment of loans, if any, and on such terms
as to be determined by the Company from time to time, made by the Sponsor or
certain of the Company’s officers and

 

5



--------------------------------------------------------------------------------

directors to finance transaction costs in connection with an intended initial
Business Combination, provided, that, if the Company does not consummate an
initial Business Combination, a portion of the working capital held outside the
Trust Account may be used by the Company to repay such loaned amounts so long as
no proceeds from the Trust Account are used for such repayment. Up to $1,500,000
of such loans may be convertible into warrants of the post Business Combination
entity at a price of $0.50 per warrant at the option of the lender. Such
warrants would be identical to the Private Placement Warrants.

10. The Sponsor and each Insider has full right and power, without violating any
agreement to which it is bound (including, without limitation, any
non-competition or non-solicitation agreement with any employer or former
employer), to enter into this Letter Agreement and, as applicable, to serve as a
director on the board of directors of the Company and hereby consents to being
named in the Prospectus as a director of the Company.

11. As used herein, (i) “Business Combination” shall mean a merger, capital
stock exchange, asset acquisition, stock purchase, reorganization or similar
business combination, involving the Company and one or more businesses;
(ii) “Shares” shall mean, collectively, the Ordinary Shares and the Founder
Shares; (iii) “Founder Shares” shall mean the 11,500,000 Class F Ordinary
Shares, par value $0.0001 per share, initially issued to the Sponsor (or
10,000,000 shares if the over-allotment option is not exercised by the
Underwriters) for an aggregate purchase price of $25,000, or $0.0025 per share,
prior to the consummation of the Public Offering; (iv) “Initial Shareholders”
shall mean the Sponsor and any Insider that holds Founder Shares; (v) “Private
Placement Warrants” shall mean the Warrants to purchase up to 20,000,000
Ordinary Shares of the Company (or 22,400,000 Ordinary Shares if the
over-allotment option is exercised in full) that the Sponsor has agreed to
purchase for an aggregate purchase price of $10,000,000 in the aggregate (or
$11,200,000 if the over-allotment option is exercised in full), or $0.50 per
Warrant, in a private placement that shall occur simultaneously with the
consummation of the Public Offering; (vi) “Public Shareholders” shall mean the
holders of securities issued in the Public Offering; (vii) “Trust Account” shall
mean the trust fund into which a portion of the net proceeds of the Public
Offering shall be deposited; and (viii) “Transfer” shall mean the (a) sale of,
offer to sell, contract or agreement to sell, hypothecate, pledge, grant of any
option to purchase or otherwise dispose of or agreement to dispose of, directly
or indirectly, or establishment or increase of a put equivalent position or
liquidation with respect to or decrease of a call equivalent position within the
meaning of Section 16 of the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder with respect
to, any security, (b) entry into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
any security, whether any such transaction is to be settled by delivery of such
securities, in cash or otherwise, or (c) public announcement of any intention to
effect any transaction specified in clause (a) or (b).

12. This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

 

6



--------------------------------------------------------------------------------

13. No party hereto may assign either this Letter Agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other party. Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This Letter Agreement shall be binding on
the Sponsor and Insiders and their respective successors, assigns and permitted
transferees.

14. This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The parties hereto (i) all agree that
any action, proceeding, claim or dispute arising out of, or relating in any way
to, this Letter Agreement shall be brought and enforced in the courts of New
York City, in the State of New York, and irrevocably submit to such jurisdiction
and venue, which jurisdiction and venue shall be exclusive and (ii) waive any
objection to such exclusive jurisdiction and venue or that such courts represent
an inconvenient forum.

15. Any notice, consent or request to be given in connection with any of the
terms or provisions of this Letter Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

16. This Letter Agreement shall terminate on the earlier of (i) the expiration
of the Lock-up Periods or (ii) the liquidation of the Company; provided,
however, that this Letter Agreement shall earlier terminate in the event that
the Public Offering is not consummated and closed by December 31, 2015; provided
further that paragraph 4 of this Letter Agreement shall survive such
liquidation.

[Signature Page follows]

 

7



--------------------------------------------------------------------------------

Sincerely, TPACE SPONSOR CORP. By:  

/s/ Karl Peterson

Name:   Karl Peterson Title:   President By:  

/s/ David Bonderman

  David Bonderman By:  

/s/ James Coulter

  James Coulter By:  

/s/ Karl Peterson

  Karl Peterson By:  

/s/ Clive Bode

  Clive Bode By:  

/s/ Dirk Eller

  Dirk Eller By:  

/s/ Chad Leat

  Chad Leat By:  

/s/ Robert Suss

  Robert Suss By:  

/s/ Paul Walsh

  Paul Walsh By:  

/s/ Kneeland Youngblood

  Kneeland Youngblood



--------------------------------------------------------------------------------

Acknowledged and Agreed: PACE HOLDINGS CORP. By:  

/s/ Clive Bode

Name:   Clive Bode Title:   General Counsel and Secretary